      Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
DWAYNE HARRIS,                          :
                                        :
                                        :                      18 Civ.
                            Plaintiff,  :
                – against –             :
                                        :                      Complaint and Jury Demand
                                        :
THE BRONX PARENT HOUSING NETWORK, INC., :
                                        :
                                        :
                            Defendant.  :
--------------------------------------- X

       Plaintiff, Dwayne Harris (“Plaintiff”), by and through his attorneys, Corey Stark

PLLC, complains of the Bronx Parent Housing Network, Inc (“Defendant”), and

respectfully sets forth to the Court as follows:

                              NATURE OF THE ACTION

       1.      This is an action to recover damages for discrimination and harassment on

the basis of disability in the terms, conditions, and privileges of employment under the

Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. Section 12010, et seq., the

New York Executive Law Section 290, et seq. (the “NYSHRL”), and the Administrative

Code of the City of New York Section 8-107, et seq. (the “NYCHRL”).

                                     JURISDICTION

       2.      The Court has jurisdiction over this action pursuant to 28 U.S.C. Section

1331, 28 U.S.C. Section 1343(4), and 28 U.S.C. Section 1367.



                                          VENUE

       3.      Venue is properly laid in the Southern District of New York, pursuant to

28 U.S.C. Section 1391, because the Southern District of New York is the judicial district
      Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 2 of 8



in the state in which the unlawful employment practices are alleged to have been

committed.

                                      PREREQUISITES

       4.        Plaintiff filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”), which was accepted for filing and

investigation.

       5.        On November 19, 2018, the EEOC issued a Notice of Right to Sue

(“Right-to-sue Letter”), which permitted Plaintiff to file a civil action within ninety (90)

days of Plaintiff’s receipt of the Right-to-sue Letter.

       6.        Plaintiff commenced this action within ninety (90) days of his receipt of

the Right-to-sue Letter.

       7.        Before filing the Complaint in this action, Plaintiff caused a copy of it to

be served upon the Corporation Counsel of the City of New York.

                                         PARTIES

       8.        Plaintiff is male.

       9.        At all times hereinafter mentioned Plaintiff was and still is a resident of

the State of New York and the County of Queens.

       10.       Plaintiff is a person who has a disability within the meaning of 42 U.S.C.

Section 12102(2) in that he has a physical impairment, to wit: he is status post-stroke.

       11.       Plaintiff is also a person with a disability within the meaning of the

NYSHRL Section 292(21) and Article 8-102(16) of the NYCHRL in that the medical

condition he suffers from is a physical impairment resulting from anatomical,


                                              2
      Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 3 of 8



physiological, genetic, or neurological conditions which prevent the exercise of normal

bodily functions or is demonstrable by medically accepted clinical or laboratory

diagnostic techniques as defined therein.

          12.   At all times material herein, Plaintiff was an “employee” entitled to

protection within the meaning of the ADA, the NYSHRL, and the NYCHRL.

          13.   Upon information and belief, Defendant is a domestic company with its

principal office located at 1802 Crotona Avenue, Bronx, New York 10457.

          14.   At all times relevant herein Defendant has employed over twenty (20) full-

time employees and is an “employer” within the meaning of the ADA, the NYSHRL, and

the NYCHRL.

          15.   This action arises out of Defendant’s wrongful, illegal, and tortious

conduct within the State of New York.

                BACKGROUND AND DISABILITY DISCRIMINATION

          16.   Defendant is a not-for-profit organization designed to provide preventative

social services and housing to single parents, substance abusers, persons with physical

and developmental disabilities, the homeless, and persons who have been convicted of

crimes.

          17.   Plaintiff earned a Bachelor of Arts degree in Social Science from the

College of New Rochelle.

          18.   Plaintiff earned a Masters degree in Public Administration, Public Affairs,

and Administration from Metropolitan College.

          19.   Plaintiff completed an eighteen (18) month scholarship program at The

College of Technology focusing on substance abuse.
                                          3
       Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 4 of 8



        20.     Plaintiff has over twenty (20) years of experience in social service.

        21.     Defendant recruited Plaintiff as an employee.

        22.     On June 19, 2017, Plaintiff commenced his employment by Defendant

with the title or position of Shelter Director.

        23.     Defendant assigned Plaintiff to manage a facility located at Prospect

Avenue, Bronx, New York (“Prospect Housing”), which had a first-floor office, elevator,

and parking.

        24.     In July 2017 Plaintiff suffered a stroke, which required him to take a

leave-of-absence.

        25.     On October 2, 2017, Plaintiff returned to work, with the aid of a walker,

and required accommodations.

        26.     Defendant failed to engage in an individualized interactive process with

Plaintiff.

        27.     To make matters worse, Defendant immediately transferred Plaintiff to

manage a facility located at Briggs Avenue, Bronx, New York (“Briggs Housing”),

which was a five-story walk-up with a basement office, and no parking.

        28.     The person who replaced Plaintiff at Prospect Housing was not disabled.

        29.     In November 2017 Defendant transferred Plaintiff to a facility located on

Katona Avenue, Bronx, New York (“Katona Housing), which had an elevator, but

Plaintiff was required to manage two sites.

        30.     Plaintiff performed his services competently, faithfully, and diligently,

meeting Defendant’s reasonable performance expectations.


                                                  4
       Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 5 of 8



        31.     On March 2, 2018, Defendant notified Plaintiff that he would either have

to accept a significant demotion or have his employment involuntarily terminated.

        32.     Upon information and belief, Defendant’s reason for its decision to

demote Plaintiff's was motivated by disability discrimination.

        33.     Plaintiff declined the illegal demotion, and Defendant terminated his

employment without notice or cause.

        34.     Upon information and belief, Defendant replaced Plaintiff with an

employee who was not disabled.

        35.     Upon information and belief, Defendant’s reason for its decision to

terminate Plaintiff's employment was motivated by disability discrimination.

        36.     In fact, Defendant’s Chief Executive Office has admitted that he

terminated Plaintiff’s employment because Plaintiff had a stroke and is “handicapped”

and “needs to stay at home.”

                             AS AND FOR A FIRST COUNT

        37.     Plaintiff repeats and realleges each and every allegation contained in

paragraphs of the Complaint numbered “1" through “36" inclusive with the same force

and effect as if fully set forth at length herein.

        38.     Defendant unlawfully discriminated against Plaintiff with respect to the

terms and conditions of his employment on the basis of his disabilities and by refusing to

grant him a reasonable accommodation. By reason thereof, Defendants violated 42

U.S.C. Section 12010, et seq.

        39.     As a direct and proximate result of Defendant’s unlawful discriminatory

practices as described herein, Plaintiff was humiliated and embarrassed within the work
                                             5
       Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 6 of 8



atmosphere and suffers from physical manifestations, which were brought about by virtue

of Defendant’s systematic and continuous unlawful harassment and multiple

discriminatory practices.

        40.     As a direct and proximate result of Defendant’s discriminatory practices,

Plaintiff has also sustained significant economic damages.

                            AS AND FOR A SECOND COUNT

        41.     Plaintiff repeats and realleges each and every allegation contained in

paragraphs of the Complaint numbered “1" through “36" inclusive with the same force

and effect as if fully set forth at length herein.

        42.     Defendant unlawfully discriminated against Plaintiff with respect to the

terms and conditions of his employment because of his disabilities. By reason thereof,

Defendant has violated the NYSHRL.

        43.     As a direct and proximate result of Defendant’s unlawful discriminatory

practices as described herein, Plaintiff was humiliated and embarrassed within the work

atmosphere, which was brought about by virtue of Defendant’s systematic and

continuous unlawful harassment and multiple discriminatory practices and acts.

        44.     As a direct and proximate result of Defendant’s discriminatory practices,

Plaintiff has also sustained significant economic damages.

                             AS AND FOR A THIRD COUNT

        45.     Plaintiff repeats and realleges each and every allegation contained in

paragraphs of the Complaint numbered “1" through “36" inclusive with the same force

and effect as if fully set forth at length herein.


                                                6
Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 7 of 8
Case 1:18-cv-11681-GBD Document 1 Filed 12/13/18 Page 8 of 8
